 1    Eleanor A. DuBay, WSBA #45828
      TOMASI SALYER MARTIN
 2    121 SW Morrison St, Suite 1850
      Portland, OR 97204
 3    Telephone: (503) 894-9900
      Email: edubay@tomasilegal.com
 4
      Attorneys for Defendant 21st Mortgage Corporation
 5

 6

 7

 8

 9                              IN THE UNITED STATES BANKRUPTCY COURT
10                             FOR THE WESTERN DISTRICT OF WASHINGTON
11    In re                                                Case No. 18-13383-CMA
12    Jack Carlton Cramer, Jr,                             Adv. Proc. No. 20-01046-CMA
13
                         Debtor,                           WITHDRAWAL OF DEFENDANT'S
14                                                         MOTION TO DISMISS PLAINTIFF'S
                                                           COMPLAINT TO QUIET TITLE AND
15                                                         DETEMINE EXTENT AND VALIDITY
                                                           OF LIENS PURSUANT TO FRCP 12(b)(6)
16

17    Jack Carlton Cramer, Jr,

18                       Plaintiff,

19              v.
20
      21st Mortgage Corporation,
21
                         Defendant.
22

23                       21st Mortgage Corporation ("21st"), by and through the undersigned counsel,
24    hereby withdraws its Motion to Dismiss Plaintiff's Complaint to Quiet Title and Determine
25    Extent and Validity of Liens Pursuant to FRCP 12(b)(6) [Doc 11] and the following associated
26    documents:

     Page 1 -   WITHDRAWAL OF DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S
                COMPLAINT TO QUIET TITLE AND DETEMINE EXTENT AND VALIDITY OF                TOMASI SALYER MARTIN
                                                                                         121 SW Morrison Street, Suite 1850
                LIENS PURSUANT TO FRCP 12(b)(6)
                                                                                              Portland, Oregon 97204
     21ST-F74\00526260.000
                                                                                             Telephone: (503) 894-9900
                                                                                             Facsimile: (971) 544-7236

        Case 20-01046-CMA             Doc 18   Filed 08/06/20   Ent. 08/06/20 14:40:38    Pg. 1 of 3
 1                  •    Declaration of Whit Reed In Support Of Defendant's Motion to Dismiss Plaintiff's
                         Complaint to Quiet Title and Determine Extent and Validity of Liens Pursuant to
 2                       FRCP 12(b)(6) [Doc 12]

 3                  •    Defendant's Corrected Motion to Dismiss Plaintiff's Complaint to Quiet Title and
                         Determine Extent and Validity of Liens Pursuant to FRCP 12(b)(6) [Doc 14]
 4

 5                       The Motion to Dismiss is moot because the parties have resolved the matter and a

 6    stipulated motion to dismiss this proceeding has been filed with the Court.

 7                       DATED: August 6, 2020.

 8                                                       TOMASI SALYER MARTIN
 9
10                                                       By: /s/ Eleanor A. DuBay
                                                             Eleanor A. DuBay, WSBA #45828
11                                                           edubay@tomasilegal.com
                                                             Phone: (503) 894-9900
12                                                           Attorneys for Defendant 21st Mortgage
                                                             Corporation
13

14

15

16

17

18
19

20

21

22

23

24

25

26

     Page 2 -   WITHDRAWAL OF DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S
                COMPLAINT TO QUIET TITLE AND DETEMINE EXTENT AND VALIDITY OF                  TOMASI SALYER MARTIN
                                                                                           121 SW Morrison Street, Suite 1850
                LIENS PURSUANT TO FRCP 12(b)(6)
                                                                                                Portland, Oregon 97204
     21ST-F74\00526260.000
                                                                                               Telephone: (503) 894-9900
                                                                                               Facsimile: (971) 544-7236

        Case 20-01046-CMA            Doc 18    Filed 08/06/20    Ent. 08/06/20 14:40:38      Pg. 2 of 3
 1                                        CERTIFICATE OF SERVICE

 2                       I hereby certify that on August 6, 2020, I served a copy of the foregoing

 3    WITHDRAWAL               OF    DEFENDANT'S          MOTION        TO    DISMISS       PLAINTIFF'S

 4    COMPLAINT TO QUIET TITLE AND DETEMINE EXTENT AND VALIDITY OF

 5    LIENS PURSUANT TO FRCP 12(b)(6) by electronic means using ECF to the parties listed

 6    below:

 7                       Christina L Henry on behalf of Plaintiff Jack Carlton Cramer, Jr
                         chenry@hdm-legal.com; HenryDeGraaffPS@jubileebk.net;
 8                       mainline@hdm-legal.com

 9                       Rory C Livesey on behalf of Interested Party Courtesy NEF
                         rory@liveslaw.com, patti@liveslaw.com
10

11                       DATED: August 6, 2020.

12                                                        TOMASI SALYER MARTIN
13

14
                                                          By: /s/ Eleanor A. DuBay
15                                                            Eleanor A. DuBay, WSBA #45828
                                                              edubay@tomasilegal.com
16                                                            Phone: (503) 894-9900
                                                              Attorneys for Defendant 21st Mortgage
17                                                            Corporation
18
19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE
     21ST-F74\00526260.000
                                                                                                TOMASI SALYER MARTIN
                                                                                             121 SW Morrison Street, Suite 1850
                                                                                                  Portland, Oregon 97204
                                                                                                 Telephone: (503) 894-9900
                                                                                                 Facsimile: (971) 544-7236
        Case 20-01046-CMA            Doc 18     Filed 08/06/20     Ent. 08/06/20 14:40:38     Pg. 3 of 3
